I N     T H E         C O U R T O F A P P E A L S
                                                                       A T K N O X V I L L E                                                             FILED
                                                                                                                                                         May 21, 1999

                                                                                                                                                  Cecil Crowson, Jr.
                                                                                                                                                 Appellate C ourt
                                                                                                                                                     Clerk

S T E W A R T     W A Y N E       P A I T                                            )         S E V I E R C O U N T Y
                                                                                     )         0 3 A 0 1 - 9 8 0 8 - C H - 0 0 2 7 4
P. l a i n t i f f - A p p e l l a n t                                      )
                                                                                     )
                                                                                     )
          v .                                                                        )         H O N . T E L F O R D               E .     F O R G E T Y ,          J R . ,
                                                                                     )         C H A N C E L L O R
                                                                                     )
C I T Y O F G A T L I N B U R G               a n d                                  )
H A R R Y M O N T G O M E R Y                                                        )
                                                                                     )
          D e f e n d a n t s - A p p e l l e e s                                    )         A F F I R M E D         A N D       R E M A N D E D




S T E W A R T     W A Y N E       P A I T ,       P r o     S e ,        A P P E L L A N T

R O N A L D     E .     S H A R P     O F     S E V I E R V I L L E                F O R       A P P E L L E E S




                                                                   O     P     I     N     I     O     N




                                                                                                                               Goddard, P.J.



                        P l a i n t i f f         S t e w a r t          W a y n e         P a i t         a p p e a l s       a     j u d g m e n t          o f     t h e

C h a n c e r y       C o u r t     f o r     S e v i e r          C o u n t y           w h i c h         d i s m i s s e d         h i s       s u i t      s e e k i n g

c e r t a i n     i n f o r m a t i o n           h e     c o n t e n d e d              w a s       p o s s e s s e d         b y       t h e     D e f e n d a n t s

i n   c o n n e c t i o n         w i t h     h i s       c r i m i n a l            c o n v i c t i o n           f o r       s o l i c i t a t i o n              t o

c o m m i t     f i r s t     d e g r e e         m u r d e r          a n d       f o r g e r y .



                        I n   a n     e a r l i e r         a p p e a l            o f     t h i s         c a s e ,     w e       h e l d       u n d e r      t h e

a u t h o r i t y       o f   C o l e       v .     C a m p b e l l ,              a n     u n p u b l i s h e d           o p i n i o n           o f      t h i s
C o u r t     f i l e d         i n     N a s h v i l l e         o n     D e c e m b e r             1 8 ,       1 9 9 6 ,       t h a t       M r .       P a i t

l a c k e d       s t a n d i n g         t o     p r o s e c u t e           t h e       c a s e .             H o w e v e r ,         M r .       P a i t ’ s

a p p l i c a t i o n           f o r     a p p e a l       f r o m       t h i s         C o u r t ’ s           p r i o r       d e c i s i o n           w a s

g r a n t e d       b y     t h e       S u p r e m e       C o u r t ,         a n d       u n d e r           t h e     a u t h o r i t y           o f     t h e

S u p r e m e       C o u r t ’ s         d e c i s i o n         i n     C o l e         v .     C a m p b e l l ,             f i l e d       i n     N a s h v i l l e

o n     A p r i l       1 3 ,     1 9 9 8 ,       t h e     d e t e r m i n a t i o n                 o f       t h i s       C o u r t       w a s     r e v e r s e d

a n d     t h e     c a s e       r e m a n d e d         t o     t h e       T r i a l         C o u r t         f o r       p r o c e e d i n g s

c o n s i s t e n t         w i t h       t h e     S u p r e m e         C o u r t ’ s           o p i n i o n .



                          M r .       P a i t     r a i s e s         t w o     p r i n c i p a l               i s s u e s       o n     a p p e a l .             T h e

f i r s t     c o n t e n d s           t h e     T r i a l       C o u r t       w a s         i n     e r r o r         i n     d i s m i s s i n g           h i s

s u i t     a n d       t h i s       C o u r t     w a s       i n     e r r o r         i n     i s s u i n g           a     w r i t       o f     e x e c u t i o n

f o r     a p p e l l a t e           c o u r t     c o s t s         i n c i d e n t           t o     t h e       e a r l i e r         a p p e a l .



                          A s     t o     t h e     f i r s t         i s s u e ,         a f t e r         a     f u l l       e v i d e n t i a r y           h e a r i n g

i n     w h i c h       M r .     P a i t       p a r t i c i p a t e d ,             t h e       T r i a l         C o u r t       f o u n d         t h a t

w r i t t e n       s t a t e m e n t s           o f     w i t n e s s e s           s o u g h t           b y     M r .       P a i t       w h i c h       w e r e

t a k e n     b y       o n e     o f     t h e     o f f i c e r s           i n v o l v e d           i n       t h e       c r i m i n a l

i n v e s t i g a t i o n             w e r e     n o t     i n       e x i s t e n c e           b e c a u s e           t h e     s t a t e m e n t s             w e r e

o r a l .         A s     t o     t h e     s e c o n d ,         s e e k i n g           t a p e s         o f     a     r e c o r d i n g           m a d e       b y     a n

i n d i v i d u a l         a i d i n g         t h e     p o l i c e         i n v e s t i g a t i o n ,                 w h i c h       i m p l i c a t e d             M r .

P a i t ,     t h e       C o u r t       f o u n d       t h a t       n e i t h e r           t h e       C i t y       o f     G a t l i n b u r g           n o r       i t s

C h i e f     o f       P o l i c e ,       H a r r y       M o n t g o m e r y ,               h a d       p o s s e s s i o n           o f       t h e     t a p e       a n d

t h a t     i t     w a s       m o s t     l i k e l y         i n     t h e     o f f i c e           o f       t h e       T e n n e s s e e         B u r e a u         o f

I n v e s t i g a t i o n ,             t h e     A t t o r n e y         G e n e r a l           o r       t h e       C l e r k       o f     t h e       C r i m i n a l

C o u r t .




                                                                                      2
                        T h e       e v i d e n c e           d o e s       n o t     p r e p o n d e r a t e               a g a i n s t           t h e     T r i a l

C o u r t ’ s       f i n d i n g         o f       f a c t     a n d       w e     c o n c u r         i n     h i s       d e t e r m i n a t i o n               t h a t

t h e     D e f e n d a n t s           c o u l d       n o t       b e     o r d e r e d         t o     p r o d u c e           m a t e r i a l           t h a t       t h e y

d i d     n o t     p o s s e s s .



                        A s       t o     t h e       s e c o n d         i s s u e ,       c o n t r a r y           t o       M r .     P a i t ’ s

a s s e r t i o n ,         i t     a p p e a r s         t h e       e x e c u t i o n           w a s       i s s u e d         b y     t h e       S u p r e m e

C o u r t     r a t h e r         t h a n       t h i s       C o u r t       a n d       M r .     P a i t ’ s           c o m p l a i n t           w i t h       r e g a r d

t h e r e t o       h a s     b e e n         s p e c i f i c a l l y             a d d r e s s e d           b y     t h e       S u p r e m e         C o u r t         i n

a n     o r d e r     e n t e r e d           o n     D e c e m b e r         1 5 ,       1 9 9 8 ,       w h e r e i n           J u s t i c e         D r o w o t a ,

s p e a k i n g       f o r       t h e       C o u r t ,       r e f u s e d         t o       s t a y       t h e       w r i t       o f     e x e c u t i o n

s e e k i n g       c o l l e c t i o n             t h e r e o f .



                        W e       a l s o       o b s e r v e         t h a t       p r o s e c u t i n g             a     c a s e       i n       f o r m a

p a u p e r i s       d o e s       n o t       r e l i e v e         a n     i n d i g e n t           f r o m       b e i n g         l i a b l e         f o r     c o u r t

c o s t s     b u t ,       i n s t e a d ,           f r o m       b e i n g       r e q u i r e d           t o     m a k e       a     b o n d       p r i o r         t o

p r o s e c u t i n g         t h e i r         c l a i m s .



                        M r .       P a i t         a l s o     r a i s e s         a s     a     t h i r d         i s s u e       t h a t         t h e

D e f e n d a n t s         v i o l a t e d           T . C . A .         6 1 - 4 0 4       a n d       4 0 5 ,       a s       w e l l       a s     T . C . A .         1 0 -

7 - 5 0 6     r e l a t i v e           t o     p u b l i c         r e c o r d s .             T h e     c o m p l a i n t             r a i s e d         a s     t o

t h i s     i s s u e       i s     r e s o l v e d           i n     o u r       d e t e r m i n a t i o n               o f     t h e       f i r s t       t w o

i s s u e s .



                        F o r       t h e       f o r e g o i n g           r e a s o n s         t h e       j u d g m e n t           o f     t h e       T r i a l

C o u r t     i s     a f f i r m e d           a n d     t h e       c a u s e       r e m a n d e d           f o r       c o l l e c t i o n             o f     c o s t s

b e l o w .         C o s t s       o f       a p p e a l       a r e       a d j u d g e d         a g a i n s t           M r .       P a i t .



                                                                                      3
                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                            H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                  4